Name: 2006/365/EC,Euratom: Decision of the Council and of the Commission of 15 May 2006 on the conclusion on behalf of the European Community and of the European Atomic Energy Community of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs;  Europe
 Date Published: 2006-10-25; 2006-05-23

 23.5.2006 EN Official Journal of the European Union L 135/13 DECISION OF THE COUNCIL AND OF THE COMMISSION of 15 May 2006 on the conclusion on behalf of the European Community and of the European Atomic Energy Community of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part (2006/365/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 170 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, and Article 300(3), first subparagraph, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the Communities, an Agreement on Scientific and Technological Cooperation with the Swiss Confederation, which also provides for provisional application of the renewed Agreement. (2) The Agreement was signed by the representatives of the Parties on 16 January 2004 in Brussels, and has been provisionally applied from 1 January 2004, subject to its conclusion at a later date. (3) The Agreement should be concluded in such a way that the languages of all Member States are authentic. This should be done via an Exchange of Letters. (4) The Agreement should be approved, HAVE DECIDED AS FOLLOWS: Article 1 The Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation of the other part, is hereby approved on behalf of the European Community and the European Atomic Energy Community (2). Article 2 The President of the Council, on behalf of the European Community, and the President of the Commission, on behalf of the European Atomic Energy Community, shall make the notification provided for in Article 14 of the Agreement and shall be authorised to approve with the Swiss Confederation, by means of an Exchange of Letters, that the text of the Agreement is authentic in all the languages of the Member States following the enlargement of 1 May 2004. Done at Brussels, 15 May 2006. For the Council The President U. PLASSNIK For the Commission The President JosÃ © Manuel BARROSO (1) Opinion delivered on 13 December 2005 (not yet published in the Official Journal). (2) For the text of the Agreement, see OJ L 32, 5.2.2004, p. 23.